OMB APPROVAL OMB Number: 3235-0570 Expires:August 31, 2011 Estimated average burden hours per response: 18.9 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-05685 Williamsburg Investment Trust (Exact name of registrant as specified in charter) 225 Pictoria Drive, Suite 450Cincinnati, Ohio (Address of principal executive offices) (Zip code) W. Lee H. Dunham, Esq. Sullivan & Worcester LLPOne Post Office SquareBoston, Massachusetts 02109 (Name and address of agent for service) Registrant's telephone number, including area code:(513) 587-3400 Date of fiscal year end:March 31, 2010 Date of reporting period: March 31, 2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. Davenport Core Fund ANNUAL REPORT March 31, 2010 THE DAVENPORT CORE FUND LETTER TO SHAREHOLDERS May 10, 2010 Dear Shareholders, The following chart represents The Davenport Core Fund’s (the “Fund”) performance and the performance of the S&P 500 Index* (“S&P 500”), the Fund’s primary benchmark, for the periods ended March 31, 2010. Q1 2010 1 Year 3 Years** 5 Years** 10 Years** Since Inception** (1/15/98) Gross Expense Ratio: DAVPX 4.94% 45.20% -1.75% 2.70% 1.06% 3.62% 1.00% S&P 500 5.39% 49.77% -4.17% 1.92% -0.65% 3.49% Past performance is no guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Performance data, current to the most recent month end, may be obtained by calling 1-800-281-3217. * The S&P 500 Index is comprised of 500 U.S. stocks and is an indicator of the performance of the overall U.S. stock market. An investor cannot invest in an index and its returns are not indicative of the performance of any specific investment. ** Annualized. Market Commentary Equity markets continued to plow forward in the first quarter. Right after a weak January (S&P 500 down 3.6%) that had some investors convinced the rally was over, stocks once again managed to find their footing and enjoyed solid gains in both February and March. All told, the S&P 500 and Russell 2000 Index (“Russell 2000”) advanced 5.39% and 8.85%, respectively, during the quarter. As evidenced by the outsized gain in the Russell 2000, which is comprised of smaller companies, investors continued to prefer riskier companies. Ongoing signs of economic recovery have clearly raised investors’ comfort levels. Consumer Discretionary and Financials stocks have been particularly strong as many have begun to expect a recovery in employment and real estate trends. Employment gains may be the stubborn ingredient in the mix. So why does the market keep marching higher? Well, there’s certainly a confluence of factors at play, but we believe a couple of things are especially notable. For one, corporate earnings continue to impress investors. We recently discussed the potential for expanding profit margins given greatly reduced cost structures. This has come to fruition with more speed and vigor than many expected. Second, cash continues to yield virtually nothing in this low interest rate environment. A year ago, investors coveted cash. We’ve now done an about face and investors want anything but cash. This has increased the relative appeal of stocks, which look attractive versus alternatives. In fact, many stocks appear to offer a better deal than fixed income investments due to their appealing free cash flows and dividends. 2 This argument may be getting old, but we continue to think we may see a relatively low growth environment over the next couple of years. We are not bears, nor are we calling for a “double dip” recession, but there are some headwinds to consider. Because of these headwinds, we do not feel it is time to go “pedal to the metal” from a risk perspective. We sometimes get the sense that investors are begrudgingly upping the risk profiles of their portfolios as the market grinds higher. It can be hard to resist this temptation, especially in such a low interest rate environment, but caving in can result in mistakes. We certainly own stocks, but continue to have an emphasis on relatively stable businesses. Rising government budget deficits give us pause. In our view, governments may be forced to enter a new era of fiscal restraint in order to restore confidence in both their currencies and borrowing capabilities. Greece has been in the spotlight recently, but this is a global phenomenon. Here in the U.S., we are very likely to see higher taxes and lower government spending to help offset bailouts, stimulus efforts and recent health care legislation. Such actions could depress global economic growth. It also seems inevitable that interest rates will go higher. This is a negative for most asset classes, including equities. We believe the importance of sound capital allocation is a theme worth re-emphasizing. A management team that spends money wisely is always a key consideration for us when evaluating a company; however, we think this becomes even more relevant in a low growth environment. Management teams are typically confronted with numerous options including internal growth projects, acquisitions, debt reduction, share repurchases and/or dividends. Just as you look to us to make smart decisions when choosing from a menu of investments, we look to corporate leaders to choose correctly from this menu of options. Those who do so can create value that is somewhat independent of the whims of the economy. Our job then becomes one of both analyzing company fundamentals and management. In keeping with the theme of capital allocation, we have noticed a pickup in dividend activity. We have recently seen a number of dividend increases from companies in the Fund. Many of these companies have solid balance sheets and are generating significant cash. Furthermore, in a slower economic environment there is less of a need to invest in growth endeavors such as increased production capacity. Management teams that are good stewards of capital should recognize that returning more cash to shareholders may now make more sense. We expect to see more in the way of dividend hikes and remind investors that dividends have historically played a very important role in total returns for equities. In summary, we are pleased to be off to a good start this year. The Fund has enjoyed solid gains and we think it is well positioned for the future. That said, we continue to have realistic expectations and a somewhat defensive bias in the Fund. We are somewhat perplexed by the consistent gains of the market, which at times seem illogical. Should things cool off a bit, we believe simple concepts like dividends and relatively predictable growth will have more appeal. We thank you for your trust and look forward to reporting back to you after the second quarter. 3 The Fund Continuing their momentum from the last calendar year, equity markets finished the March quarter on a strong note. The S&P 500 advanced 5.39% in fiscal Q4, closing out the year ended March 31, 2010 with a total return of 49.77%. The Fund also enjoyed robust gains on the year, although it lagged the S&P slightly. While it would have been nice to have exceeded the benchmark, we are pleased with our returns, especially when considering the Fund’s somewhat conservative positioning. Furthermore, we are encouraged that our performance is favorable over the past three years, which have to some extent reflected a mini market cycle (modest gains in 2007, a collapse in 2008 and a surge in 2009). The Information Technology sector was a major contributor to market gains for the year. We enjoyed strong advances from holdings such as Apple (AAPL), Google (GOOG) and Microsoft (MSFT). However, more value oriented names such as Nokia (NOK), Automatic Data Processing (ADP) and Accenture (ACN) were sources of relative underperformance. Heading into the next fiscal year, we remain modestly overweight in Information Technology given its good growth prospects, solid balance sheets, international exposure and reasonable valuations. The Energy sector was a source of strong absolute and relative results. Occidental Petroleum (OXY) was a standout in this group. Albeit in a few names, our overweight stance in the Materials sector benefited performance given solid advances from Albemarle Corp (ALB). Rising living standards in emerging economies creating demand for energy, food and materials appears to be a powerful trend. The Telecommunication Services sector was also a bright spot. Despite being underweight in the group, names such as Millicom International (MICC) and American Tower (AMT) made heroic advances relative to more sluggish names in the S&P 500. We think these companies should continue to prosper given the ongoing global wireless/mobile internet boom. In the Consumer Staples arena, SABMiller (SBMRY) stood out as a top performer as the company’s emerging market growth opportunities garnered more attention. Other names such as Walgreens (WAG) and Diageo (DEO) also helped to bolster results within the group. Despite the robust performance of Amazon (AMZN), we lagged the S&P 500 for the year in the Consumer Discretionary category. While names such as Carnival (CCL) and Disney (DIS) started to come to life in fiscal Q4, more sluggish names such as Nike (NKE) and Lowe’s (LOW) served as a drag on relative results. Within the Financials sector, the Fund’s bias towards less credit sensitive entities was a drag on relative performance as we navigated a period in which investors gravitated towards higher risk names. Within the group, asset managers such as T. Rowe Price (TROW) and Brookfield Asset Management (BAM), in addition to regional bank BB&T (BBT), were sources of relative outperformance. On the other end of the spectrum, specialty insurers such as Berkshire Hathaway (BRK’B) and Markel (MKL) negatively affected relative performance. The Health Care sector was a mild source of relative outperformance for the year. While our underweight stance during the year was the main reason for this, one of our 4 more recently purchased stocks, Novo Nordisk (NVO), was a source of solid relative performance. After surviving a tumultuous 2008 and holding our own through what was at times a spring-loaded 2009, we look forward to and hope for a more “normal” 2010. In this environment, we believe that our focus on companies with strong balance sheets, relatively predictable growth profiles and reasonable valuations will bear fruit. Moreover, we still think large cap domestic multinationals offer some of the most reasonable values in the marketplace. New Positions AutoZone, Inc. (AZO) is the largest specialty auto retailer in the U.S., selling auto parts and accessories to both mechanics and “do it yourself” customers. Industry tailwinds such as the rising average age of vehicles and domestic dealership closings helped the company weather the recent downturn and should continue to support profits. A renewed focus on share gains in the commercial/”do it for me” category represents an additional opportunity for growth. Over time, we expect the company’s industry leading margins and robust cash flows to support further value enhancing initiatives such as share repurchases and debt reduction. Finally, at under 11x 2011 EPS forecasts, we think the stock is an attractive value. Becton, Dickinson and Company (BDX) is a leading innovator and supplier of medical devices employed in injection and infusion-based drug delivery, specimen collection (involving use of needles and syringes) along with diagnostic and research tools utilized in life sciences R&D. We are attracted to the solid growth characteristics of the company’s core medical business whose more “basic” products should continue to track demographic trends tied to a growing and aging population. Furthermore, we look for the company’s more economically sensitive biosciences business to benefit from global stimulus efforts in addition to general improvement in R&D budgets. In our opinion, BDX is an industry leader with a strong balance sheet, solid growth trajectory and an attractive valuation. BDX also pays a $1.48 dividend which yields 1.9% at current levels. Increased Positions Fiserv, Inc. (FISV) is the leading provider of information management and electronic commerce systems for the financial industry. Core processing (i.e. posting checks, tracking and processing payments, managing accounts, and maintaining security) represents roughly 50% of company revenue with the remaining portion coming from the company’s payments segment (electronic bill pay, debit, online banking, etc). Each of these businesses is a market leader with a high recurring revenue component and strong contract renewal rates. The company has done an enviable job of weathering the financial crisis and expects to return to organic growth in 2010. Given the scalability and low cost nature of the company’s operating platform, FISV should exhibit meaningful operating leverage while generating robust cash flow growth as revenues recover. We believe the company can grow earnings per share (EPS) at a low to mid double digit pace while using its strong free cash flow (FCF) to pay down debt, make acquisitions and buy back stock. 5 FPL Group, Inc. (FPL) is a regulated utility serving 4.5 million customers in southern Florida. The company’s NextEra resources segment makes it the largest wind developer in the U.S., positioning the company well for current and upcoming legislation/initiatives focused on controlling carbon emissions and promoting the development of renewable resources. FPL has a strong balance sheet and pays a well covered dividend of $2.00 which yields roughly 4.1% at current levels. QUALCOMM, Inc. (QCOM) surpassed Texas Instruments (TXN) in mid-2007 to become the largest supplier of semiconductor solutions to wireless handset manufacturers. Roughly one third of the company’s revenues come from its industry-leading wireless patent portfolio; providing a solid, recurring income stream to help finance the company’s massive R&D effort ($2.6 billion in 2009, far more than competitors). Looking ahead, we are encouraged by meaningful opportunities in the growing wireless handset market and are comforted by the company’s dominant (and growing) share of the wireless semiconductor market. QCOM has no debt, $9.37 per share in cash and marketable securities, and trades at what we consider to be an attractive valuation. Yahoo!, Inc. (YHOO) is a leading diversified player in the online advertising space, with #1 market share in display and #2 market share in search. The company has a 500 million user base and traffic leadership in several categories. Like all advertising stocks, the shares had taken a hit as corporations and small businesses pulled back on marketing budgets. Additionally, the shares suffered from a series of failed attempts to sell the company to Microsoft (MSFT), culminating in a recent deal between the two that left investors unsatisfied. While the aforementioned issues certainly warrant consideration, we believe the shares had come to discount a more draconian outlook than what is likely to occur. Moreover, we are attracted to the company’s valuation given its net cash position, leverage to a rebound in search and display advertising, and substantial interest in promising Asian e-commerce assets. Sincerely, Joseph L. Antrim, III President, The Davenport Core Fund 6 THE DAVENPORT CORE FUND PERFORMANCE INFORMATION (Unaudited) Comparison of the Change in Value of a $10,000 Investment in The Davenport Core Fund and the Standard & Poor's 500 Index Average Annual Total Returns(a) (for periods ended March 31, 2010) 1 Year 5 Years 10 Years The Davenport Core Fund 45.20% 2.70% 1.06% Standard & Poor’s 500 Index 49.77% 1.92% -0.65% (a) The total returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. 7 THE DAVENPORT CORE FUND PORTFOLIO INFORMATION March 31, 2010 (Unaudited) Sector Concentration vs. the Standard & Poor’s 500 Index Top Ten Equity Holdings Security Description % of Net Assets Markel Corporation 2.5% Albemarle Corporation 2.4% Oracle Corporation 2.3% United Technologies Corporation 2.2% QUALCOMM, Inc. 2.2% Wal-Mart Stores, Inc. 2.2% PepsiCo, Inc. 2.2% Microsoft Corporation 2.2% Exxon Mobil Corporation 2.1% Johnson & Johnson 2.1% 8 THE DAVENPORT CORE FUND SCHEDULE OF INVESTMENTS March 31, 2010 Shares COMMON STOCKS — 97.6% Value Consumer Discretionary — 11.2% AutoZone, Inc. (a) $ Carnival Corporation Lowe’s Companies, Inc. McDonald's Corporation NIKE, Inc. - Class B Omnicom Group, Inc. Walt Disney Company (The) Consumer Staples — 12.9% Colgate-Palmolive Company Diageo plc - ADR PepsiCo, Inc. Procter & Gamble Company (The) SABMiller plc - ADR Walgreen Company Wal-Mart Stores, Inc. Energy — 9.9% Chevron Corporation EOG Resources, Inc. Exxon Mobil Corporation Occidental Petroleum Corporation Schlumberger Ltd. Transocean Ltd. (a) Financials — 14.0% BB&T Corporation Berkshire Hathaway, Inc. - Class B (a) Brookfield Asset Management, Inc. - Class A CME Group, Inc. JPMorgan Chase & Company Markel Corporation (a) T. Rowe Price Group, Inc. Wells Fargo & Company Health Care — 10.3% Abbott Laboratories Becton, Dickinson and Company Johnson & Johnson Laboratory Corporation of America Holdings (a) Merck & Company, Inc. Novo Nordisk A/S - ADR Industrials — 7.2% Caterpillar, Inc. Danaher Corporation United Parcel Service, Inc. - Class B United Technologies Corporation 9 THE DAVENPORT CORE FUND SCHEDULE OF INVESTMENTS (Continued) Shares COMMON STOCKS — 97.6% (Continued) Value Information Technology — 22.5% Accenture Ltd. - Class A $ Apple, Inc. (a) Automatic Data Processing, Inc. Cisco Systems, Inc. (a) Fiserv, Inc. (a) Google, Inc. - Class A (a) Intel Corporation International Business Machines Corporation Microsoft Corporation Oracle Corporation QUALCOMM, Inc. Yahoo!, Inc. (a) Materials — 5.5% Albemarle Corporation Potash Corporation of Saskatchewan, Inc. Praxair, Inc. Telecommunication Services — 2.6% American Tower Corporation (a) Millicom International Cellular S.A. Utilities — 1.5% FPL Group, Inc. Total Common Stocks (Cost $109,972,792) $ Shares EXCHANGE-TRADED FUNDS — 1.4% Value SPDR® S&P® Biotech ETF (Cost $2,135,583) $ Shares MONEY MARKET FUNDS — 1.4% Value First American Treasury Obligations Fund - Class Y, 0.00% (b) (Cost $1,842,095) $ Total Investments at Value — 100.4% (Cost $113,950,470) $ Liabilities in Excess of Other Assets — (0.4%) ) Net Assets — 100.0% $ (a) Non-income producing security. (b) Variable rate security. The rate shown is the 7-day effective yield as of March 31, 2010. ADR - American Depositary Receipt See accompanying notes to financial statements. 10 THE DAVENPORT CORE FUND STATEMENT OF ASSETS AND LIABILITIES March 31, 2010 ASSETS Investments in securities: At acquisition cost $ At market value (Note 1) $ Dividends receivable Receivable for capital shares sold Other assets TOTAL ASSETS LIABILITIES Payable for capital shares redeemed Accrued investment advisory fees (Note 3) Accrued administration fees (Note 3) Accrued compliance fees (Note 3) Other accrued expenses TOTAL LIABILITIES NET ASSETS $ Net assets consist of: Paid-in capital $ Undistributed net investment income Accumulated net realized losses from security transactions ) Net unrealized appreciation on investments Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share (Note 1) $ See accompanying notes to financial statements. 11 THE DAVENPORT CORE FUND STATEMENT OF OPERATIONS Year Ended March 31, 2010 INVESTMENT INCOME Dividends (Net of foreign tax of $25,930) $ Interest TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees (Note 3) Administration fees (Note 3) Custodian and bank service fees Professional fees Compliance service fees and expenses (Note 3) Trustees’ fees and expenses Registration fees Printing of shareholder reports Insurance expense Postage and supplies Other expenses TOTAL EXPENSES NET INVESTMENT INCOME REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS Net realized losses from security transactions ) Net change in unrealized appreciation/depreciation on investments NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ See accompanying notes to financial statements. 12 THE DAVENPORT CORE FUND STATEMENTS OF CHANGES IN NET ASSETS Year Ended March 31, Year Ended March 31, FROM OPERATIONS Net investment income $ $ Net realized losses from security transactions ) ) Net change in unrealized appreciation/depreciation on investments ) Net increase (decrease) in net assets from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) From net realized capital gains from security transactions — ) Decrease in net assets from distributions to shareholders ) ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders Payments for shares redeemed ) ) Net decrease in net assets from capital share transactions ) ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS Beginning of year End of year $ $ UNDISTRIBUTED NET INVESTMENT INCOME $ $ CAPITAL SHARE ACTIVITY Shares sold Shares reinvested Shares redeemed ) ) Net decrease in shares outstanding ) ) Shares outstanding at beginning of year Shares outstanding at end of year See accompanying notes to financial statements. 13 THE DAVENPORT CORE FUND FINANCIAL HIGHLIGHTS Selected Per Share Data and Ratios for a Share Outstanding Throughout Each Year Years Ended March 31, Net asset value at beginning of year $ Income (loss) from investment operations: Net investment income Net realized and unrealized gains (losses) on investments ) Total from investment operations ) Less distributions: Dividends from net investment income ) Distributions from net realized gains — ) Total distributions ) Net asset value at end of year $ Total return (a) 45.20% (36.85)% 3.44% 10.02% 9.48% Net assets at end of year (000’s) $ Ratio of expenses to average net assets 1.00% 1.00% 0.96% 0.98% 0.98% Ratio of net investment income to average net assets 0.75% 0.98% 0.60% 0.67% 0.50% Portfolio turnover rate 25% 39% 37% 26% 39% (a) Total return is a measure of the change in value of an investment in the Fund over the periods covered, which assumes any dividends or capital gains distributions are reinvested in shares of the Fund. Returns shown do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. See accompanying notes to financial statements. 14 THE DAVENPORT CORE FUND NOTES TO FINANCIAL STATEMENTS March 31, 2010 1. Organization and Significant Accounting Policies The Davenport Core Fund (the “Fund”) is a no-load, diversified series of the Williamsburg Investment Trust (the “Trust”), an open-end management investment company registered under the Investment Company Act of 1940. The Trust was organized as a Massachusetts business trust on July 18, 1988. Other series of the Trust are not incorporated in this report. The Fund began operations on January 15, 1998. The Fund’s investment objective is long term growth of capital through investment in a diversified portfolio of common stocks. Current income is incidental to this objective and may not be significant. The following is a summary of the Fund’s significant accounting policies: Securities valuation — The Fund’s portfolio securities are valued as of the close of business of the regular session of the New York Stock Exchange (normally 4:00 p.m., Eastern time). Securities traded on a national stock exchange are valued based upon the closing price on the principal exchange where the security is traded. Securities which are quoted by NASDAQ are valued at the NASDAQ Official Closing Price. Securities which are traded over-the-counter are valued at the last sales price, if available, otherwise, at the last quoted bid price. Fixed income securities will ordinarily be traded in the over-the-counter market and common stocks will ordinarily be traded on a national securities exchange, but may also be traded in the over-the-counter market. Short-term instruments (those with remaining maturities of 60 days or less) may be valued at amortized cost, which approximates market value. When market quotations are not readily available, securities may be valued on the basis of prices provided by an independent pricing service. The prices provided by the pricing service are determined with consideration given to institutional bid and last sale prices and take into account securities prices, yields, maturities, call features, ratings, institutional trading in similar groups of securities and developments related to specific securities. If a pricing service cannot provide a valuation, securities will be valued in good faith at fair value using procedures established by and under the general supervision of the Board of Trustees. Such methods of fair valuation may include, but are not limited to: multiple of earnings, multiple of book value, discount from market of a similar freely traded security, purchase price of the security, subsequent private transactions in the security or related securities, or a combination of these and other factors. Accounting principles generally accepted in the United States (“GAAP”) establish a single authoritative definition of fair value, set out a framework for measuring fair value and require additional disclosures about fair value measurements. Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: • Level 1 – quoted prices in active markets for identical securities • Level 2 – other significant observable inputs • Level 3 – significant unobservable inputs The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. 15 THE DAVENPORT CORE FUND NOTES TO FINANCIAL STATEMENTS (Continued) The following is a summary of the inputs used to value the Fund’s investments as of March 31, 2010 by security type: Level 1 Level 2 Level 3 Total Common Stocks $ $
